Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 08/25/2021 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2021.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0002: Context implies that the word “user” in the phrase “…challenge of maintaining user availability…” should be “scooter”. Omitting the word “user” or substituting the word “scooter” for “user” is suggested.
Paragraph 0021: Syntax in the phrase “…touch screens, touch pads or plug…” renders the meaning of the phrase subject to misinterpretation. Adding a comma after the term “touch pads” is suggested.
Paragraph 0074: Syntax in the phrase “…modifications, variations or improvements…” renders the meaning of the phrase subject to misinterpretation. Adding a comma after the word “variations” is suggested.
Appropriate correction is required.
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:
Claim 15: Context implies that the word “that” should be used between the words “determining” and “the”. Inserting the word “that” is suggested.
Claim 16: Context implies that the word “that” should be used between the words “determining” and “a”. Inserting the word “that” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lytle (US 20080029994 A1) in view of Kim et al. (US 20110231085 A1) (hereinafter “Kim”). Regarding Claim 1, Lytle all three elements of the claim (hereinafter (1a), (1b), and (1c), respectively). Lytle teaches 
(1a), an auxiliary wheel system for a scooter, the system comprising: an auxiliary wheel; an arm having a first end fixed to the auxiliary wheel, and a second end pivotally fixed to a frame of the scooter via a joint attached at the second end (Figures 1 and 2; Paragraph 0038: “FIG. 4 shows the deployable support 3 having a hinge formed therein, which allows for the deployable support 3 to move in an upward direction and be pulled back down towards the ground, depending on whether the force from the controller exceeds that of the spring force exerted by the spring 7. The other side of the hinge, namely the side that attaches to the bicycle, remains fixed.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle auxiliary wheel and attachment of Lytle to be used on a scooter given that bicylces, scooters, and other single-track vehicles can be regarded, in this context, as analogous and that a feature, enhancement, or benefit given or applied to any one of these vehicles can be given or applied to the others. It should be noted that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, G.).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lytle
	
	(1b), a drive assembly configured to pivot the arm about the joint between a raised position and a lowered position with respect to the frame wherein the auxiliary wheel is vertically offset from a ground surface in the raised position (Figure 2, above; Paragraph 0034: “Connected to the deployable support 3 is an action member 9 that extends up to a controller 11, which is mounted on a rack 21. The action member 9 is movable in a generally upward direction, 
	(1c), an operation module configured to cause the arm to pivot about the joint between the raised position and the lowered position based on a tilt of the frame with respect to the ground surface exceeding a threshold angular value (Figure 1, above; Paragraph 0035: “Retracting or deploying the remote controlled training aid 1 is initiated via wireless signals…transmitted to the controller 11 to retract the wheels 13…” and Paragraph 0043: “A gyro is optionally included for use by the processor 83 in determining a rate of change of bicycle tilt so as to cause the processor to redeploy the wheels if it is determined that the rate of change of tilt (such as greater than 15 degrees per 50 milliseconds) indicates that the child is tipping over on the bicycle...” and Claim 4: “…comprising: an orientation sensor that produces an orientation signal corresponding to tilt angle of the bicycle relative to a predetermined orientation; and a controller configured to compare the signal from the orientation signal against a predetermined level and actuate the reset mechanism when the orientation signal at least one of matches and surpasses said predetermined level…”).
	Regarding Claim 2, Lytle teaches the second and third elements of the claim (hereinafter (2b) and (2c), respectively) but does not teach the first element of the claim (hereinafter (2a)). Kim teaches
(2a), a data receiving module configured to receive an instruction including a destination for the scooter; a navigation system configured for determining a current position of the scooter, and setting a traveling route for the scooter based on the current position of the scooter and the destination (Paragraph 0041: “…a control system including a…plurality of sensors may indicate at least the absolute state and inertial state of vehicle 100 and gyro stabilizer 260…System 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary wheel system of Lytle to provide a data-receiving and instruction-reading module as taught by Kim. As such, “Said Vehicle State Sensors may produce electronic signals indicating drive wheel speed (i.e. rotational speed of each of the drive wheels), the brake status (i.e. the rate of decrease of the vehicle drive wheel and rotational speeds), user inputs to the vehicle through the accelerator and brake, and the steering sensor providing the ordered turn radius of the vehicle through steering unit. It is to be understood that said user inputs may comprise input from a driver, a computer program, etc.” as recognized by Kim (Paragraph 0045). Note receiving a destination instruction, determining a current position, and setting a traveling route based on the current position and the destination 
	As indicated above Kim teaches (2a)	but does not teach (2b) or (2c). Lytle teaches
(2b), an orientation system configured for collecting orientation information describing an orientation of the frame, including orientation information indicative of the tilt of the frame (Lytle Claim 4: “The [auxiliary wheel system]…comprising: an orientation sensor that produces an orientation signal corresponding to tilt angle of the bicycle relative to a predetermined orientation; and a controller configured to compare the signal from the orientation signal against a predetermined level and actuate the reset mechanism when the orientation signal at least one of matches and surpasses said predetermined level.”).
 (2c), the operation module is configured to cause the scooter to travel the route and compare the tilt of the frame based on the orientation information with the threshold value, wherein the operation module actuates the drive assembly based on the comparison (Lytle Paragraph 0012: “Optionally, the present invention may include sensors that…determine that the angle of the bicycle has exceeded a threshold angle, indicating that the child and the bicycle may soon tip over. Likewise, the sensor may include a speed sensor so the wheels are deployed only at slow speeds where the gyroscopic force is relatively low, and then retracted at higher speeds where the bicycle is more stable and unlikely to tip over.)
Regarding Claim 3, Lytle teaches that when the operation module determines that the tilt of the frame with respect to the ground surface exceeds the threshold value, the operation module actuates the drive assembly to pivot the arm into the lowered position, stabilizing the orientation of the frame (Paragraph 0043: “A gyro is optionally included for use by the processor 83 in determining a rate of change of bicycle tilt so as to cause the processor to redeploy the wheels if 
Regarding Claim 9, Lytle teaches an auxiliary wheel system, a drive assembly, and an operation module but does not teach data communication with a remote server. Kim teaches a device communication interface configured for communicating data to a remote server, the data relating to at least one of the current position of the scooter and the orientation of the frame relative to the ground surface (Paragraph 0067: “Various components referred to above as processes, servers, or tools described herein may be a means for performing the functions described. Each component described herein includes software or hardware, or a combination of these…” and Paragraph 0045: “In one embodiment, [the] Vehicle State Processor receives inputs from one or more of [the] Vehicle Inertial State Sensors, the Vehicle Absolute State Sensors, and [the] Vehicle State Sensors to determine Vehicle State. Said Inertial State Sensors may produce electronic signals indicating the rotational and linear acceleration, velocity, and position of vehicle 100. Said Absolute State Sensors may produce electronic signals indicating the vehicle tilt angle direction and magnitude, as well as vehicle direction of travel, speed over ground, and absolute geographic position provided by sensors including an electronic compass and GPS receiver.”).
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lytle (US 20080029994 A1) in view of Chen (US 7641213 B1). Regarding Claim 4, Lytle teaches an auxiliary wheel system, a drive assembly, and an operation module but does not teach two arm portions. Chen teaches that the arm is segmented into a first arm portion and a second arm portion by a second joint, wherein a first end of the first arm portion is fixed to the auxiliary wheel, the second joint pivotally fixes the first arm portion and the second arm portion to each other at a second end of the first arm portion and a first end of the second arm portion, and the arm is connected to the frame through a second end of the second arm portion (Figures 1, below). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Chen
.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lytle (US 20080029994 A1) in view of Pham (US 5401055 A). Regarding Claim 5, Lytle teaches an auxiliary wheel system, a drive assembly, and an operation module but does not teach locking the arm via a control module. Pham teaches that the operation module is configured to selectively lock the joint, fixing the arm relative to the frame (Figures 4 and 4a, below; “Brief Description of the Drawings” Paragraph 4: “FIG. 4 shows details of the outrigger wheel mechanism. FIG. 4a gives fine details of the vertical outrigger struts lock-up system, deployed when the vehicle is parked…”; Paragraph 12: “FIG. 4 shows details of the outrigger wheel assembly. The vertical gas cylinder 25 is attached to the strut housing 46 for added structural rigidity. The strut 47 is to slide up and down on the strut housing 46…”; Paragraph 15: “FIG. 4a is a cross sectional view of vertical strut assembly, showing strut 47 inside strut housing 46…The vertical gas cylinder 25 is attached firmly to the roof of upper housing 46. Attached to the lower portion of the vertical gas cylinder 25 are small hydraulic piston assemblies in order to allow for the locking up of the strut housing 46 on the strut 47 in the fully extended position when the vehicle is parked. As shown, the hydraulic line feeds oil into the cylinder 56, which in turn expands the piston thus driving the rubber lined wedge 57 outward to block upward motion of strut 47. Coiled spring 58 attached to cylinder 56 and piston wedge 57 allow for retraction of the wedge 57 inward when hydraulic oil pressure is reduced, thus permitting the retraction of the 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Pham

	Regarding Claim 10, Lytle teaches an auxiliary wheel system, a drive assembly, and an operation module but does not teach frame reorientation. Pham teaches that the arm is configured to reorient the frame from a tilted or non-standing orientation to a transport orientation when the drive assembly pivots the arm from the raised position to the lowered position (Pham Abstract: “The outrigger struts may be swung outward to increase the outrigger wheels track width when necessary in adverse weather or road condition, and they are also capable of lifting the vehicle upright should it fall flat on its side.” and Pham Claim 1: “…means capable of lifting said vehicle from a first position wherein said vehicle assumes a predominantly horizontal attitude with respect to the supporting surface to a second position wherein said vehicle is in a generally upright attitude…”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary wheel system of Lytle to feature frame reorientation as taught by Pham. Doing so would enable “lifting the vehicle upright should it fall flat on its side” as recognized by Pham (Abstract).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lytle (US 20080029994 A1) in view of Candelo (EP 3326893 A1). Regarding Claim 6, Lytle teaches an auxiliary wheel system, a drive assembly, and an operation module but does not teach a kickstand. Candelo teaches a kickstand pivotally fixed to the scooter via a kickstand joint, .

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Candelo

Regarding Claim 7, Lytle teaches an auxiliary wheel system, a drive assembly, and an operation module but does not teach a second kickstand. Candelo teaches the kickstand is a first kickstand, and the auxiliary wheel system further comprises a second kickstand pivotally fixed to the scooter via a second kickstand joint, the second kickstand being operatively connected to the operation module and configured for being actuated by the operation module between a retracted position and an extended position (Figure 1, above; Candelo Abstract: “The invention relates to a kickstand for vehicles, preferably two-wheeled vehicles, such as motorcycles, motor scooters, bicycles, electric bicycles and the like comprising a base fastening to a frame of the vehicle, a driving motor and one, preferably two legs  swiveling with respect to the base along an operating path, between two limit positions coinciding with a rest condition of the kickstand, where the leg or legs are not in contact with the ground, and an operating condition where the leg or legs are in contact with the ground…wherein the operating path, from the rest to the operating condition, is divided into two parts, a first operating path part, where the driving motor drives the leg or legs so as to rotate with respect to the base and a second operating path part where the driving hydraulic system drives the bar or bars extending from the cylindrical body; the invention further relates to a method for operating said kickstand.” and “Description” Paragraph 107: “When the user desires to stop and place the motor vehicle on the kickstand, a switch connected to the 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary wheel system of Lytle to provide a second kickstand as taught by Candelo. This enables the kickstands to avoid problems associated with circumstances wherein, with a U-shaped kickstand when “...the vehicle is parked on uneven surfaces…[and] one of the arms of the U touches ground before the other one; when reaching the intermediate position all the vehicle weight is loaded only on the arm of the U in contact with the ground (or, more generally, the two arms are not evenly loaded), such that the arm runs the risk of being deformed, and even of being broken.” as recognized by Candelo (“Description” Paragraph 10).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lytle (US 20080029994 A1) in view of Candelo (EP 3326893 A1) and further in view of Fan (US 20090315310 A1). Regarding Claim 8, Lytle teaches an auxiliary wheel system but does not teach a kickstand with two wheels. Fan teaches a first kickstand wheel disposed on an end of the first kickstand that is directed to the ground surface when the first kickstand is in the extended position and the scooter is in a transport orientation, and a second kickstand wheel disposed on an end of the second kickstand that is directed to the ground surface when the second kickstand is in the extended position and the scooter is in the transport orientation (Fan Figures 1, 2, and 3, below; Paragraph 0009: “In one embodiment of the present invention, a bicycle with four adjustable wheels, two of them are fixed on front of the bicycle, and others two adjustable wheels are fixed on rear of the bicycle, the adjustable wheels are shown two positions: support position A, and no support position B…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary wheel system of Lytle to provide wheels on two kickstands as taught by Fan. As such, the “rider does not need standing on ground to support them on stop position” as recognized by Fan (Abstract).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Fan
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lytle (US 20080029994 A1) in view of Fan (US 20090315310 A1). Regarding Claim 17, Lytle teaches both elements of the claim (hereinafter (17a) and (17b), respectively). Lytle teaches
(17a), an auxiliary wheel system for a scooter, the system comprising a scooter, an arm attached to a frame of the scooter (see rejection for (1a), above);
 (17b), a drive assembly operatively connected to the arm and configured to actuate the arm between a raised position and a lowered position with respect to the frame based on a comparison of an orientation of the frame with respect to a ground surface with a threshold value (see rejection for (1c), above).
Regarding Claim 19, Lytle teaches each of the three elements of the claim (hereinafter (19a), (19b), and (19c), respectively). Lytle teaches
(19a), an auxiliary wheel (see rejection for (1a), above);
(19b), the arm having a first end fixed to the auxiliary wheel, and a second end pivotally fixed to the frame of the scooter via a joint attached at the second end (see rejection for (1a), above);
(19c), the drive assembly configured to pivot the arm about the joint between the raised position and the lowered position with respect to the frame; wherein the auxiliary wheel and arm are configured to stabilize the frame in the transport orientation (see rejection for (1b), above).
Regarding Claim 20, Lytle teaches the second and third elements of the claim (hereinafter (20b) and (20c), respectively) but does not teach the first element of the claim (hereinafter (20a)). Fan teaches (20a). Fan teaches
(20a), a second arm attached to the frame of the scooter, the second arm having a first end fixed to a second auxiliary wheel, and a second end pivotally fixed to a frame of the scooter 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary wheel system of Lytle to provide a second arm as taught by Fan. As such, the “rider does not need standing on ground to support them on stop position” as recognized by Fan (Abstract).
(20b), the drive assembly is configured to pivot the second arm about the second joint between a raised position and a lowered position with respect to the frame wherein the second auxiliary wheel is vertically offset from the ground surface and in the lowered position (see rejection for (1b), above);
(20c), an operation module configured to cause the second arm to pivot about the second joint between the raised position and the lowered position based on a tilt of the frame with respect to a ground surface exceeding a threshold value (see rejection for (1c), above).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lytle (US 20080029994 A1) in view of Fan (US 20090315310 A1) and further in view of Pham (US 5401055 A). Regarding Claim 18, Lytle teaches an auxiliary wheel system but does not teach either the first of second elements of the claim (hereinafter (18a) and (18b), respectively). Fan teaches (18a) and Pham teaches (18b). Fan teaches
(18a), the arm is attached to a forward end of the frame and extends laterally adjacent a forward wheel of the scooter (Fan Figures 1, 2, and 3, above; Paragraph 0009: “In one 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary wheel system of Lytle to provide a forward-attached and laterally extending arm as taught by Fan. As such, the “rider does not need standing on ground to support them on stop position” as recognized by Fan (Abstract).
As indicated above, Fan teaches (18a) but does not teach (18b). Pham teaches
(18b), the arm is configured to reorient the frame from a tilted or non-standing orientation relative to the ground surface into a transport orientation when the drive assembly actuates the arm from the raised position to the lowered position (see rejection for Claim 10, above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618